United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-3969
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the Southern
                                         *      District of Iowa.
Lorenzo Montejano-Quintanar,             *
                                         *      [UNPUBLISHED]
            Appellant.                   *
                                         *

                               ________________

                         Submitted: September 12, 2005
                             Filed: December 2, 2005
                              ________________

Before ARNOLD, HANSEN, and GRUENDER, Circuit Judges.
                        ________________


PER CURIAM.

       A jury convicted Lorenzo Montejano-Quintanar of one count of conspiracy to
distribute methamphetamine and marijuana and two counts each of distribution of
methamphetamine and marijuana, including the distribution of more than 50 grams
of methamphetamine. The district court1 sentenced him to the statutory mandatory


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
minimum of 20 years’ imprisonment based on the jury’s drug-quantity finding and
his prior felony conviction. See 21 U.S.C. § 841(b)(1)(A). Montejano-Quintanar
appeals his conviction and sentence, raising a host of arguments. We have carefully
reviewed the record and find Montejano-Quintanar’s claims of error to be wholly
without merit. Therefore, we affirm the judgment of the district court. See 8th Cir.
R. 47B.
                       ______________________________




                                        -2-